         Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 1 of 55



GILES AND THOMPSON LAW, PLLC
Chip D. Giles, ISB #9135
Jason S. Thompson, ISB #8985
350 N. 9th Street, Suite 500
Boise, Idaho 83702
Telephone: (208) 342-7880
Facsimile: (208) 947-2424
Email: chip@gtidaholaw.com
        jason@gtidaholaw.com

THE WEISER LAW FIRM, P.C. (application for pro hac vice to be filed)
Robert B. Weiser
Brett D. Stecker
James M. Ficaro
22 Cassatt Avenue
Berwyn, PA 19312
Telephone: (610) 225-2677
Facsimile: (610) 408-8062


RM LAW, P.C. (application for pro hac vice to be filed)
Richard A. Maniskas
1055 Westlakes Dr., Ste. 300
Berwyn, PA 19312
Telephone: (484) 324-6800
Facsimile: (484) 631-1305


Counsel for Plaintiff




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 1 -
            Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 2 of 55



                            UNITED STATES DISTRICT COURT
                                 DISTRICT OF IDAHO

                                                      :
 KAREN SBRIGLIO, derivatively on behalf of            :
 MICRON TECHNOLOGY, INC.,                             :   Civil Action No.
                                                      :
                                         Plaintiff,   :
                                                      :
 v.                                                   :
                                                      :
 SANJAY MEHROTRA, DAVID A.                            :   VERIFIED COMPLAINT AND
 ZINSNER, ROBERT E. SWITZ, ROBERT L.                  :   DEMAND FOR JURY TRIAL
 BAILEY, RICHARD M. BEYER, PATRICK J.                 :
 BYRNE, ERNEST E. MADDOCK,                            :
 MERCEDES JOHNSON, MARK DURCAN,                       :
 and LAWRENCE N. MONDRY                               :
                                                      :
                                      Defendants,
                                                      :
 and                                                  :
                                                      :
 MICRON TECHNOLOGY, INC.,                             :
                                                      :
                             Nominal Defendant.       :
                                                      :

                 VERIFIED SHAREHOLDER DERIVATIVE COMPLAINT

       1.       Plaintiff Karen Sbriglio (“Plaintiff”), by and through her undersigned attorneys,

hereby submits this Shareholder Derivative Complaint (the “Complaint”) for the benefit of

nominal defendant Micron Technology, Inc. (“Micron” or the “Company”) against certain

members of its Board of Directors (the “Board”) and executive officers seeking to remedy

defendants’ breaches of fiduciary duties and unjust enrichment from November 2015 to the

present (the “Relevant Period”).

                                   NATURE OF THE ACTION

       2.       According to its public filings, Micron is in the business of innovative memory

and storage solutions. Micron manufactures memory chips for computers, smartphones, servers,

and similar end products. Most of the Company’s revenue is generated from dynamic random


VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 2 -
            Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 3 of 55



access memory (“DRAM”) products. Micron is one of three dominant players in the DRAM

market, along with Samsung Electronics (“Samsung”) and SK Hynix (“Hynix”), that collectively

account for 95% of sales. In addition, Micron’s most important market is China. The Company

employs more than 34,000 team members, in 17 different countries.

       3.       During the Relevant Period, and unbeknownst to investors, Defendants (defined

herein) misled the public by failing to disclose to investors that they had caused the Company to

engage in a price-fixing conspiracy with would-be competitors Samsung and Hynix, and that

such unlawful behavior could lead to severe sanctions against Micron, in China and elsewhere.

Instead, Defendants repeatedly referred to Samsung and Hynix as competitors who could have

“cost advantages.” These supposed competitors collectively agreed not to increase DRAM

supply capacity in response to rising prices, but instead maintain supply discipline so as to

perpetuate an undersupply of DRAM product. This anticompetitive conduct successfully caused

DRAM prices to consistently rise from the middle of 2016 through the end of 2017. In response

to these rising prices, Micron’s customers stockpiled DRAM product to mitigate against future

price increases.

       4.       DRAM is one of the most common forms of semiconductor memory. DRAM is

made from silicon wafers, and is widely used as a component in digital electronics, such as in

mobile phones, PCs and servers, laptops, tablets, TVs, set-top boxes, cameras, and in industrial

applications, such as in automotive, military, and aviation devices. The three largest suppliers of

DRAM, Samsung and Hynix, and Micron, control nearly 96% of the DRAM market.

       5.       Prior to the start of the Relevant Period, Micron acted as a true competitor to

Samsung and Hynix – competing on balance supply (and capacity) to meet industry demand for

DRAM and seeking to gain market share though increases in their supply.




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 3 -
            Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 4 of 55



       6.       Micron, Samsung, and Hynix made a near simultaneous decision in 2016 to

restrict growth in the supply of DRAM to stop the downward pressure on prices and, indeed, to

cause DRAM prices to skyrocket upward. Defendants accomplished this by publicly calling on

Samsung and Hynix to engage in supply discipline. For example, on March 30, 2016, Micron’s

former Chief Executive Officer (“CEO”), Mark Durcan (“Durcan”), was specifically asked

whether Micron would engage in supply cuts and he responded that Micron would “be foolish to

be the first ones to take capacity off.” Micron’s former Chief Financial Officer (“CFO”), Ernie

Maddock (“Maddock”), further confirmed that Micron would not unilaterally cut production:

“it’s a really ill-advised move to be unilaterally cutting production.” But, at the same time,

Defendants reassured competitors that “our focus is not on market share.” This message was

Defendants telling Micron’s competitors that it would cease trying to take market share from

Samsung and Hynix. On April 28, 2016, Samsung responded to Micron’s invitation to cut

supply by publicly announcing that its DRAM supply growth had turned negative. After these

communications, by June 1, 2016, DRAM prices reversed course, started shooting upwards, and

continued to do so throughout the Relevant Period.

       7.       On May 15, 2018, the Chinese State Administration for Market Regulation

(“SAMR”) notified Micron that it was investigating potential collusion and other anticompetitive

conduct by dynamic random access memory (“DRAM”) suppliers in China. On May 31, 2018,

SAMR made unannounced visits to Micron’s offices in Beijing, Shanghai, and Shenzhen to

investigate these claims.

       8.       Throughout the Relevant Period, Micron (as well as Samsung and Hynix) would

publicly announce their intent to keep supply below demand – intentionally causing prices to rise

while refusing to compete against one another.




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 4 -
             Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 5 of 55



        9.       It was not until October 15, 2018 that Defendants revealed the SAMR

investigation, by way of the Company’s Form 10-K filing for the period ended August 30, 2018.

This disclosure was not full and complete, however, as it did not reveal that there was “massive

evidence” of Micron’s anti-competitive behavior.

        10.      On November 19, 2018, the Financial Times reported that investigators in China

had “found ‘massive evidence’ of anti-competitive behaviour” by Micron and that Samsung and

Hynix had engaged in a price-fixing conspiracy with Micron.

        11.      On this news, Micron stock fell almost 8% to close at $36.12 on November 20,

2018.

        12.      At the same time the Defendants were spreading misinformation to the market,

several Company insiders profited personally by selling their personally held Micron stock. In

total, no fewer than four insiders sold over $9 million of their Micron stock during the Relevant

Period while the Company’s stock price was artificially inflated.

        13.      Accordingly, as a result of Defendants’ breaches, as set forth herein, the Company

has been damaged.

                                 JURISDICTION AND VENUE

        14.      This Court has subject matter jurisdiction pursuant to §27 of the Securities

Exchange Act of 1934, 15 U.S.C. § 78aa, as well as 28 U.S.C. § 1331. In connection with the

acts, conduct and other wrongs complained of herein, Defendants, directly or indirectly, used the

means and instrumentalities of interstate commerce, the United States mail and the facilities of a

national securities market. This is not a collusive action designed to confer jurisdiction on a

court of the United States that it would not otherwise have.




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 5 -
          Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 6 of 55



        15.     This Court has jurisdiction over each defendant named herein because each

defendant is either a corporation that conducts business in and maintains operations in this

District, or is an individual who has sufficient minimum contact with this District so as to render

the exercise of jurisdiction by this Court permissible under traditional notions of fair play and

substantial justice.

        16.     Venue is proper in this district because a substantial portion of the transactions

and wrongs complained of herein, including the defendants’ primary participation in the

wrongful acts detailed herein, occurred in this district. One or more of the defendants either

resides in or maintains executive offices in this district, and defendants have received substantial

compensation in this district by engaging in numerous activities and conducting business here,

which had an effect in this district.

                                            PARTIES

        17.     Plaintiff is a current shareholder of Micron and has continuously held Micron

stock since August 2015.

        18.     Nominal defendant Micron is a Delaware corporation, with its principal executive

offices at 8000 S. Federal Way, Boise, Idaho 83716. According to its public filings, Micron is in

the business of innovative memory and storage solutions.

        19.     Defendant Sanjay Mehrotra (“Mehrotra”) has served as the Company’s President,

CEO and a director since May 8, 2017.

        20.     Defendant David A. Zinsner (“Zinsner”) has served as the Company’s Senior

Vice President and CFO since February 19, 2018.

        21.     Defendant Robert E. Switz (“Switz”) has served as the Chairman of the Board

since 2012 and as a director of the Company since February 2006. In addition, defendant Switz




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 6 -
         Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 7 of 55



served as a member of the Board’s Audit Committee (the “Audit Committee”) during the

Relevant Period.

        22.   Defendant Robert L. Bailey (“Bailey”) has served a director of the Company

since 2007. In addition, defendant Bailey served as a member of the Audit Committee during the

Relevant Period.

        23.   Defendant Richard M. Beyer (“Beyer”) has served as a director of the Company

since January 2013.

        24.   Defendant Patrick J. Byrne (“Byrne”) has served as a director or the Company

since April 2011. In addition, defendant Byrne served as a member of the Audit Committee

during the Relevant Period.

        25.   Defendant Mercedes Johnson (“Johnson”) served as a director of the Company

from June 2005 until December 2018.

        26.   Defendant Lawrence N. Mondry (“Mondry”) served as a director of the Company

from April 2005 until December 2018.

        27.   Defendant Durcan served as the Company’s CEO from 2012 until his retirement

in February 2017.

        28.   Defendant Maddock served as the Company’s CFO from June 2015 to February

2018.

        29.   Collectively, defendants Mehrotra, Zinsner, Switz, Bailey, Beyer, Byrne, Johnson,

Maddock, Durcan and Mondry shall be referred to herein as “Defendants.”

        30.   Collectively, defendants Bailey, Byrne and Switz shall be referred to as the

“Audit Committee Defendants.”




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 7 -
          Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 8 of 55



                                    DEFENDANTS’ DUTIES

       31.     By reason of their positions as officers, directors, and/or fiduciaries of Micron and

because of their ability to control the business and corporate affairs of Micron, Defendants owed

Micron and its shareholders fiduciary obligations of good faith, loyalty, and candor, and were

and are required to use their utmost ability to control and manage Micron in a fair, just, honest,

and equitable manner. Defendants were and are required to act in furtherance of the best

interests of Micron and its shareholders so as to benefit all shareholders equally and not in

furtherance of their personal interest or benefit. Each director and officer of the Company owes

to Micron and its shareholders the fiduciary duty to exercise good faith and diligence in the

administration of the affairs of the Company and in the use and preservation of its property and

assets, and the highest obligations of fair dealing.

       32.     Defendants, because of their positions of control and authority as directors and/or

officers of Micron, were able to and did, directly and/or indirectly, exercise control over the

wrongful acts complained of herein. Because of their advisory, executive, managerial, and

directorial positions with Micron, each of the Defendants had knowledge of material non-public

information regarding the Company.

       33.     To discharge their duties, the officers and directors of Micron were required to

exercise reasonable and prudent supervision over the management, policies, practices and

controls of the Company. By virtue of such duties, the officers and directors of Micron were

required to, among other things:

               a. Exercise good faith to ensure that the affairs of the Company were conducted
                  in an efficient, business-like manner so as to make it possible to provide the
                  highest quality performance of their business;

               b. Exercise good faith to ensure that the Company was operated in a diligent,
                  honest and prudent manner and complied with all applicable federal and state



VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 8 -
          Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 9 of 55



                    laws, rules, regulations and requirements, and all contractual obligations,
                    including acting only within the scope of its legal authority; and

                c. When put on notice of problems with the Company’s business practices and
                   operations, exercise good faith in taking appropriate action to correct the
                   misconduct and prevent its recurrence.

        34.     Pursuant to the Audit Committee’s Charter, the members of the Audit Committee

are required, inter alia, to:

                a. Oversee and monitor the integrity of the Company’s financial statements and
                   the Company’s compliance with legal and regulatory requirements;

                b. Discuss with management the annual audited financial statements and
                   quarterly unaudited financial statements, including the Company’s disclosures
                   under “Management’s Discussion and Analysis of Financial Condition and
                   Results of Operations,” prior to filing with the U.S. Securities and Exchange
                   Commission (“SEC”) the Company’s Annual Report on Form 10-K and
                   Quarterly Reports on Form 10-Q, respectively;

                c. Discuss with management significant financial reporting issues and judgments
                   made in connection with the preparation of the Company’s annual and
                   quarterly financial statements, including any (a) significant changes in the
                   Company’s selection or application of accounting principles, (b) major issues
                   as to the adequacy of the Company’s internal controls, and (c) special steps
                   adopted by the Company in light of identified material control deficiencies;

                d. Review with management the Company’s disclosure controls, procedures and
                   checklists, including compliance therewith, used in the preparation of the
                   Company’s report of financial results and operations;

                e. Review at least quarterly the adequacy of the Company’s system of internal
                   controls, including meeting periodically with the Company’s management;

                f. Review periodically, with the Company’s Chief Compliance Officer or his
                   designee, the Company’s compliance with legal and regulatory requirements
                   and legal matters that may have a significant impact on the Company’s
                   financial statements;

                g. Discuss guidelines and policies with respect to risk assessment and risk
                   management and the steps management has taken to monitor and control such
                   exposures, including exposure to major financial risk; and

                h. Discuss with management the Company’s earnings press releases.




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 9 -
        Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 10 of 55



       35.     Additionally, Micron has established a “Code of Business Conduct and Ethics”

(the “Code of Conduct”), which states, inter alia:

              Acting ethically means that we must uphold our responsibility to follow
       all laws and regulations that apply to the work we do and to our location. We
       never violate any law—no matter how small.
                                            *    *   *
              This Code applies to everyone who works on Micron’s behalf worldwide,
       including team members (employees, officers and directors), temporary workers,
       vendors, suppliers and contractors. We are all expected to adhere to the standards
       contained in this Code.
                                            *    *   *
               Under the FCPA, our books and records must accurately and fairly reflect
       our expenditures and other transactions. We are also required to keep a system of
       internal controls so we can provide honest financial statements and accurately
       account for our profits, losses, assets and liabilities.

                               SUBSTANTIVE ALLEGATIONS

A.     Company Background

       36.     Micron and its consolidated subsidiaries design, manufacture and sell high-

performance memory and storage technologies, including DRAM and flash memory, used in

products around the world, including in the United States. Micron’s technologies are used in a

variety of markets including computing, networking, server applications, mobile, embedded,

automotive and industrial designs.

       37.     Micron was founded in 1978 as a semiconductor design company. The Company

grew significantly over the years as a result of a three-way merger, creation of two major joint

ventures with Intel, and numerous acquisitions. As of October 2018, Micron touted itself as “the

touted world’s fourth-largest semiconductor company, with the broadest portfolio of memory

and storage solutions in the industry,” employing over 34,000 people in 17 countries globally

with nearly 40,000 patents contributed over the course of its 40-year history.




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 10 -
        Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 11 of 55



       38.     A significant portion of Micron’s wholly-owned facilities are located outside the

U.S., in locations including Singapore, Taiwan, Japan, and China. Micron also purchases a

significant portion of its equipment and supplies from outside of the U.S. and many of its top

customers are located outside the U.S. In 2018, 88% of Micron’s sales were to customers

located outside the U.S. and 50% of Micron’s revenue was generated by China.

       39.     Since Micron became a publicly traded company in 1990, it has acquired

numerous other corporations that design, manufacture and sell semiconductor, memory and flash

products. Several of those major acquisitions included Chinese and Japanese companies such as

Inotera, Elpida Memory, and Powerchip. By aggressively acquiring other large companies in its

industry and integrating them into Micron’s umbrella, the Company was able to consistently

generate significant growth in sales. Micron’s acquisition strategy involved vertically integrating

processes such as technology development, initial pilot line production, high-volume wafer

manufacturing, and complex component assembly and test all in the same region. Micron’s

strategy was essentially to monopolize the industry.

       40.     The market for Micron’s key product, DRAM, has become increasingly

consolidated over the years. While in 1980 there were over 20 different suppliers of DRAM,

now just three suppliers, including Micron, account for about 96% of the market share. The

market for DRAM is largely inelastic because there are no close substitutes for it. It is very

difficult for new entrants to succeed in the heavily consolidated DRAM market because its three

main suppliers, including Micron, own the requisite intellectual property and DRAM

development requires costly, large scale, specialized manufacturing processes.

       41.     Up to two-thirds of Micron’s revenues have come from DRAM, the biggest driver

of its business. The growth of the DRAM segment was fueled by demand from the cloud,




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 11 -
            Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 12 of 55



enterprise, mobile, and graphics end-markets. During its fiscal year 2018, Micron reported that

sales of its DRAM products rose 64%, with average selling prices rising by 35% and volumes

growing 20%.

           42.    DRAM is one of the most common forms of semiconductor memory. DRAM is

used to store bits of data in capacitors, which are situated within integrated circuits. DRAM is

widely used in digital electronics, such as in mobile phones, PCs and servers, tablets, TVs,

cameras, and also in industrial applications, such as in automotive, military and aviation devices.

           43.    Micron manufactures DRAM in fabrication plants, commonly called “fabs.”

DRAM is made from silicon wafers, which are cut into individual chips called “dice,” which are

then printed with electronics. Capacity for DRAM is often discussed in terms of new “wafer

starts.”

           44.    DRAM is classified into categories based on its end-use.       For example, PC

DRAM is used in PC-related products; mobile DRAM is used in mobile devices; and server

DRAM is used in server applications.

           45.    Micron sells the vast majority of DRAM to OEMs, which then incorporate

DRAM into the manufacturing of DRAM-containing products. Micron primarily sells DRAM

pursuant to contracts with DRAM buyers, with the remainder sold on the spot market.

           46.    Micron is also increasingly reliant on its business in China. The Company’s

revenue from Chinese customers rose 67% in 2018 and accounted for 57% of its total sales,

compared to 51% in 2017 and 43% in 2016.

B.         Confidential Witnesses 1


1
       There is currently a related securities class action against Micron and certain of the
defendants named herein pending in the U.S. District Court for the Southern District of New
York, captioned In re Micron Technology, Inc. Securities Litigation, Case No. 19 Civ. 678 (the
“Securities Action”). On June 15, 2019, the plaintiffs to the Securities Action filed an Amended


VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 12 -
        Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 13 of 55



       47.     Confidential Witness No. 1 (“CW1”): It has been alleged that CW1 was

Micron’s Corporate Vice President of global supply chain from August 2012 through June 2018.

It has been further alleged that during the relevant time period, he reported to the Executive Vice

President of worldwide operations, Manish Bhatia (“Bhatia”), who]]][ in turn reported to the

CEO.

       48.     Confidential Witness No. 2 (“CW2”):          It has been alleged that CW2 was

Micron’s Vice President and Chief Strategist in the NAND solutions group from August 2013

through April 2015.

       49.     Confidential Witness No. 3 (“CW3”): It has been alleged that CW3 was

Micron’s Vice President of the storage business unit from March 2014 through August 2017.

       50.     Confidential Witness No. 4 (“CW4”):          It has been alleged that CW4 was

employed by Micron in various roles from September 2005 through April 2018, including as a

manager in Micron’s operations project management office from May 2016 through April 2018.

       51.     Confidential Witness No. 5 (“CW5”): It has been alleged that CW5 was

Micron’s Senior Director of new production introduction from July 2016 through May 2018.

       52.     Confidential Witness No. 6 (“CW6”): It has been alleged that CW6 was

employed by Micron in various roles from 1999 through February 2019, including as a Manager

of global sales enablement from September 2016 through February 2019.

       53.     Confidential Witness No. 7 (“CW7”): It has been alleged that CW7 was a

Deputy Director in Ministry of Commerce for the People’s Republic of China (“PRC”) until

early 2019.


Consolidated Class Action Complaint (the “Securities Complaint”). While Plaintiff and her
undersigned attorneys have conducted their own independent investigation of the wrongdoings
alleged herein, the confidential witness (“CW”) allegations herein are based upon allegations
contained in the Securities Complaint.


VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 13 -
        Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 14 of 55



C.     Micron’s Anticompetitive Conduct

       1.      DRAM Market’s Susceptibility to Collusion

       54.     The structure and characteristics of the DRAM market are conducive to collusive,

anticompetitive behavior. The DRAM market has many of the key traits typically found in

highly-cartelized markets, including: (1) DRAM is a commodity product—i.e., interchangeable

with other goods of the same type.; (2) the DRAM market is highly concentrated; (3) the DRAM

market has high barriers to entry; (4) demand for DRAM is inelastic—i.e., there are no close

substitutes for DRAM products; and (5) the DRAM market experienced steep price increases

that cannot be explained by rising costs or the introduction of new technologies.

       55.     In the 1980s there were over 20 DRAM manufacturers. By 2012, that number

had fallen to fewer than 11 manufacturers. And by 2018, the industry had become dominated by

three companies—Micron, Samsung, and SK Hynix—which collectively accounted for 96% of

worldwide DRAM market share. Micron by itself had a 23% market share, while Samsung had

46% and SK Hynix had 27%.

       56.     Intellectual property poses a formidable barrier to entry for new market players.

The DRAM industry is marked by a number of patents, a significant number of which are cross-

licensed among Micron, Samsung, and SK Hynix. Their partnerships and alliances for

technology and capacity help secure their market power and render market entry more difficult.

       57.     There was also an ease of information sharing amongst the key players through an

industry reporting mechanism, DRAMeXchange, and common participation in trade associations

and other industry groups.

       58.     From the middle of 2016 through the end of 2017, the primary types of costs that

could have explained rising DRAM prices—namely, silicon wafer prices, research and




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 14 -
        Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 15 of 55



development costs, and capital expenditures—remained fairly stable.

       59.     Although the introduction of a new technology can explain price increases, the

current DRAM technology, DDR4 was well into its life cycle. Because DDR4 was introduced in

2014, long before the price increases began in the middle of 2016, the transition from DDR3 to

DDR4 cannot be used to explain the price increases.

D.     Collusive Conduct by Micron, Samsung, and SK Hynix

       60.     Describing the DRAM industry, it has been alleged that CW3 stated that it was in

the three main players’ collective self-interest not to oversupply the market. Each player had a

huge financial motivation to get the other players not to add capacity. But this only happens by

sharing information. There is an “unnatural balance of power” in the industry, creating “an

almost unnatural desire to try to collaborate with your enemies.”

       61.     Global DRAM prices had been rising since June 2016 and continued to rise

through the end of 2017 because supply grew well below demand. According to

DRAMeXchange, the average selling price of DRAM increased by more than 40% from the

beginning to the end of 2017. However, Micron, Samsung, and SK Hynix were collectively

restrained in making the capital expenditures to expand supply capacity, instead focusing their

investments on technology transitions and process optimizations.

       62.     Data from DRAMeXchange shows that, during the bull market, the top three

suppliers each significantly increased their operating margins to 50-70%, the highest levels on

record. Moreover, for the first time, the profitability of DRAM exceeded that of application

processors, a special kind of microprocessor that is more technically advanced than DRAM.

       63.     From the middle of 2016 until the end of 2017, deviating from past business

practices, Micron, Samsung, and SK Hynix, which collectively controlled approximately 95% of




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 15 -
         Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 16 of 55



the DRAM market, decided to limit capacity expansion such that supply grew more slowly than

demand. As shown by their public statements throughout this period, the companies consistently

signaled their joint agreement on this course of action. As a result, from the middle of 2016 until

the end of 2017, DRAM spot prices skyrocketed nearly 350%—unprecedented in the history of

the industry.

       64.      As DRAM prices escalated throughout 2017, Micron, Samsung, and SK Hynix

maintained their collective supply and capacity discipline for purposes of keeping supply growth

below the forecasted demand growth, which further fueled price increases.

       65.      The supposed competitors reassured one another that they would avoid competing

against each other for market share by maintaining an undersupply of DRAM.

       66.      During Micron’s earnings call for the third quarter of 2017 on June 29, 2017,

Defendants stated that total DRAM bit growth “would be between 15-20%,” which was below

its view of demand growth. Samsung and SK Hynix subsequently made similar statements that

supply growth would be lower than demand growth.

       67.      During an investor conference on August 7, 2017, Defendant Mehrotra reiterated

Micron’s view that industrywide DRAM bit supply would grow in the 15-20% range, as

compared to demand growth exceeding 20%.

       68.      During Micron’s earnings call for the fourth quarter of 2017 on September 27,

2017, Defendant Mehrotra stated, “we intend to grow aligned with industry over the course of

these multiyear periods.” Samsung and SK Hynix subsequently made similar statements that

their supply growth would be in line with, or below, industry.

       69.      After steadily falling for most of the past three decades, the price-per-bit of

DRAM chips rose 47% in 2017. As the three companies entered 2018, they sought to keep




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 16 -
         Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 17 of 55



prices at 2017 levels by keeping DRAM supply in check.               For example, according to

TrendForce, wafer start volumes for the three companies was expected to expand only 5-7% in

2018.

E.      China Investigation and Its Consequences

        70.    China is the largest importer of memory products, consuming approximately 20%

of the world’s DRAM. In addition, China is the biggest smartphone manufacturer. Chinese

OEMs were among the most negatively impacted by the DRAM price hikes because they

operated at lower profit margins compared to their competitors.

        71.    On December 22, 2017, the PRC National Development and Reform Commission

(“NDRC”) held a meeting with Samsung representatives. During this meeting, the regulator

expressed concerns about Samsung’s role in the continuing price increases for memory products.

        72.    It was reported that the meeting between the NDRC and Samsung was prompted

by Chinese smartphone makers that were struggling under DRAM cost pressure.

        73.    On December 26, 2017, Reuters reported that “China’s economic regulator is

paying close attention to a recent surge in the price of mobile phone storage chips and could look

into possible price fixing by the firms that make them[.]” Xu Xinyu, an official with the NDRC

Pricing Supervision Department, was quoted in the state-run China Daily newspaper as saying

that, “We have noticed the price surge and will pay more attention to future problems that may

be caused by ‘price fixing’ in the sector.” According to the China Daily, “the official referred to

possible coordinated action taken by a number of firms to gain maximum profits by pushing the

price of the product as high as possible.”

        74.    It has been alleged that according to CW7, the PRC’s State Administration for

Market Regulation (“SAMR”) separately initiated an investigation of Micron’s anticompetitive




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 17 -
         Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 18 of 55



conduct at the beginning of 2018, seeking interviews with Micron personnel. After an initial

round of interviews and discussions between Micron and SAMR, Defendants agreed to reduce

Micron’s prices as requested. Prices continued to increase, however. Defendants’ failure to

deliver on their promise, combined with their uncooperative and arrogant attitude, angered

SAMR and led to its raid of the Company in May 2018.

       75.     In June 2018, it was reported that China had launched a probe into Micron,

Samsung, and SK Hynix, specifically investigating price-fixing allegations. On June 1, 2018,

Defendants issued a statement “confirm[ing] that China’s State Administration for Market

Regulation authorities visited Micron’s China sales offices on May 31, 2018 seeking certain

information.” Samsung and SK Hynix also confirmed that the regulator had visited their offices.

       76.     As was reported later, there was massive evidence that Micron and its supposed

competitors were engaging in anticompetitive conduct to artificially inflate DRAM prices.

       77.     Pursuant to Article 46 of the Anti-Monopoly Law of the People’s Republic of

China (effective August 1, 2008), the largest fine that Micron faces is 10% of its sales in China

during the previous year.

       78.     As soon as China began to inquire into anticompetitive conduct, DRAM prices

abruptly stopped its steep ascent in early 2018.

       79.     It has been alleged that CW2 stated that during a bull market—i.e., a time of

rising prices—customers would purchase more inventory than they need, and when they start to

expect prices to go down, they will cut back on the purchases to bleed off the excess inventory.

       80.     It has been alleged that CW4 similarly stated that when prices start to increase,

end markets start to accumulate inventory to mitigate against paying higher prices later.

       81.     According to DRAMeXchange, server manufacturers had been aggressively




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 18 -
         Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 19 of 55



stocking up on memory products since the third quarter of 2017. The server DRAM market had

been experiencing rising prices as supply had been unable keep up with growing demand from

the construction of data centers.

       82.     Also according to DRAMeXchange, Chinese PC and server manufacturers

responded to tight supply and rising prices by implementing cost control measures, which

included aggressively stocking up on memory products since the third quarter of 2017.

       83.     In May 2018, the same month that SAMR regulators raided Micron, it was

reported that Samsung and HK Hynix were investing more than $35 billion to increase their

memory manufacturing capacities. Industry analysts stated that the supply shortage could see

improvement sometime in the second half of 2018.

       84.     Throughout 2017, there were consistent reports of a worldwide memory shortage

and speculation as to whether Micron, Samsung, and SK Hynix were unable to unwilling to keep

up with demand. This news affirmed that they were unwilling—that is, until China began to

investigate anticompetitive conduct.

       85.     In the first half of 2018, while DRAM contract prices continued to rise, spot

prices began to fall. By June 2018, spot prices fell below contract prices, which is an early

indicator of a possible overall DRAM price decline.

       86.     By the end of August 2018, the added supply capacity expected in late 2018,

combined with slowing demand, was expected to result in DRAM transitioning very quickly

from shortage to oversupply.

       87.     After price growth for nine consecutive quarters, DRAM prices began to weaken

in the third quarter of 2018.




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 19 -
         Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 20 of 55



        88.    As DRAMeXchange stated in September 2018, “[a]lthough end-product

manufacturers as a whole are seeing a gradual drop in their DRAM inventories after posting

shipment growths in this year’s first half, they are also noticing that the supply situation in the

DRAM market is shifting from tight to loose.” Consequently, equipment manufacturers did not

see any urgency to replenish their DRAM inventory as supply expanded.

        89.    The industry suddenly had a global glut of DRAM products.

F.      Weakening Demand in 2018

        90.    Internally, based on information obtained from its customers, Defendants saw that

the market demand for the Company’s DRAM products was weakening in 2018. In particular,

thanks to China’s regulatory actions, the collusive behavior of Micron, Samsung, and SK Hynix

had been broken, leading to expanding capacity and moderating prices. Therefore, given the

outlook of moderating or even declining prices, Micron’s customers no longer saw the need to

accumulate DRAM inventory. What was a supply shortage very quickly became an inventory

glut.

        91.    It has been alleged that CW1 stated that Defendants gauged customer demand by

examining many different signals from customers, analysts, and Micron’s own inventory.

Among other things, Defendants analyzed customer data triangulated with industry data. Micron

also assessed demand through customer meetings, during which a customer would indicate how

much inventory it currently had and whether it intended to pull back or buy more product.

Certain customers anecdotally provided information regarding their inventories and projected

inventories.

        92.    It has been alleged that CW2 similarly stated that because Micron generally had

tight relations with the procurement personnel of large customers, customers would anecdotally




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 20 -
        Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 21 of 55



inform Micron’s account executives when they had accumulated excess inventory and intended

to cut back on purchases.

       93.     It has been alleged that CW3 stated that Micron had a group within the sales

department that sought to track customers’ inventory to the extent possible.

       94.     It has been further alleged that CW4 also stated that Micron had a team dedicated

to obtaining inventory data from customers.

       95.     Furthermore, it has been alleged that CW6 stated that Micron’s many customers

submitted forecasts on a monthly basis. If Micron was not receiving strong forecasts from

customers, that signaled demand was light or there is a build-up of inventory. Also, according to

CW6, during 2018, the information communicated across the board was that the market was

softening.

       96.     It has been alleged that during the Relevant Period, CW1 attended a weekly staff

meeting led by Bhatia, the Executive Vice President of worldwide operations, who reported

directly to the CEO. These staff meetings involved Bhatia’s direct reports, including the heads

of global operations and global quality. One purpose of the meeting was to assess the buying

patterns and demand of Micron’s customers. It has been alleged that by the time CW1 left

Micron in June 2018, the Company’s management was aware of a weakening market and that

demand was dropping off. Among other things, data showed a softening of the market during

the second quarter of 2018.

       97.     It has been alleged that during the relevant time period, CW5 attended regular

meetings to discuss marketing and prepare manufacturing plans. It has neem further alleged that

by the time CW5 left Micron in May 2018, CW5 participated in discussions among the

Company’s management that customer inventory was building and that they could see the




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 21 -
         Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 22 of 55



market softening.

G.     Defendants’ False and Misleading Statements

       98.     Defendants regularly (and falsely) represented during the Relevant Period that

Micron was compliant with all legal and regulatory requirements. Specifically, Defendants

regularly represented that Micron’s industry was highly competitive.

       99.     On November 17, 2015, at the UBS Global Technology Conference, Maddock

emphasized to investors that the DRAM industry was characterized by high market concentration

with significant barriers to entry: “we do believe that from a market perspective, we’re in an

environment where you have closely held technology by a very limited number of producers.”

Defendants forecast that Micron’s competitors would make some “really rational decisions”

involving “lower supply growth” and no “significant DRAM capacity expansion.”

       100.    On March 7, 2016, Maddock again reassured investors at the Raymond James

Institutional Investors Conference that Micron’s competitors were now not competing for market

share and were instead focused on profitability:

       “So the question was that there are Taiwan or Korean entities bidding for share
       i.e. causing our pricing environment to be different than it otherwise would be.
       You know, honestly we’re not seeing that. . . . So obviously if you have folks look
       to the Koreans and if you actually look at some of the public commentary they
       have made with respect to the business environment they see, the focus on
       profitability and as we look at market behavior it is not consistent with any sort
       of deliberate attempt to take share, but so that’s what we are seeing. 2

       101.    On March 30, 2016, Durcan, at the second quarter of 2016 earnings call, in

response to investor analyst questions about potential supply cuts, publicly stated that Micron

would be willing to cut supply if its competitors also cut supply:

       “Q: Pricing is going to continue to be weak until Micron and the DRAM industry
       overall cuts production. So, I guess, my question is, what will it take for that to
       happen?
2
       Unless otherwise noted, all emphasis is added.


VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 22 -
         Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 23 of 55



       A: We don’t have any plans that cut production to date.

       Q: I mean is your point that it’s got to come from the market share leader first?

       A: … we think we’d be foolish to be the first ones to take capacity off.”

       102.    Maddock further confirmed that Micron would not unilaterally cut production:

“it’s a really ill-advised move to be unilaterally cutting production.” On the same call, Durcan

emphasized that Micron would not try to take market share from its competitors: “Our focus

isn’t on market share. Our focus is on making sure that we’ve deployed equivalent advanced

technology, at least equivalent advanced technology to our competitor, so that we’re not

incentivizing others to play for market share.”

       103.    On May 25, 2016, Durcan stated at the J.P. Morgan Global Technology, Media

and Telecom Conference that supply growth for the next year would be around 20 percent “as

long as nobody adds any incremental DRAM wafers,” and that “if wafers actually come down as

we’re starting to hear some equipment suppliers talk about, then it could be mid- to high-teens, in

which case that would be more beneficial.” Durcan explained that there are only three suppliers

in the market, and “we all are going to either benefit or be hurt by excess supply in the

marketplace.” Durcan further stated that he expected “slowing bit growth” in the industry and

that he expected Micron and its competitors to maintain discipline:

       “there’s a natural tightening tendency absent, somebody wanting to do something
       different than that. And so I’m – I actually remain bullish on the long term value,
       the DRAM business and the actions of the competitors in the marketplace. …at
       least thus far many of the public comments that have been made, a lot of which
       have been made by the equipment companies collaborate this idea that there is a
       general reduction in DRAM CapEx planned by our Korean competitors and
       that we believe is very consistent with other messages that we’re hearing in the
       marketplace. So am I concerned? We’re always concerned. Do we believe that
       that disruptive behavior is a high likelihood? It just doesn’t feel as if that’s the
       case right now.”

       104.    These statements constituted a clear signal to Samsung and Hynix that while



VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 23 -
         Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 24 of 55



Micron would not unilaterally cut production, if either Samsung or Hynix cut production, Micron

would not try to take market share in response. That is exactly what happened.

        105.    From that month in June 2016, and through the end of 2016, DRAM prices

increased by 50 percent. Yet, unexpectedly absent coordination, during this timeframe Micron,

Samsung, and Hynix each kept supply bit growth restrained by avoiding adding significant wafer

capacity. At the same time, industry participants, led by Micron, began to coordinate for 2017 on

a plan of keeping supply bit growth below forecasted demand growth.

        106.    On October 28, 2016 Defendants caused Micron to file with the SEC its annual

report on Form 10-K for the year ended September 1, 2016 (the “2016 Form 10-K”), signed by

defendants Durcan, Maddock, Bailey, Beyer, Byrne, Johnson, Mondry, and Switz, which stated

in pertinent part:

        We face intense competition in the semiconductor memory and storage markets
        from a number of companies, including Intel; Samsung Electronics Co., Ltd.; SK
        Hynix Inc.; Toshiba Memory Corporation; and Western Digital Corporation.
        Some of our competitors are large corporations or conglomerates that may have
        greater resources to invest in technology, capitalize on growth opportunities, and
        withstand downturns in the semiconductor markets in which we compete.
        Consolidation of industry competitors could put us at a competitive disadvantage.
        In addition, some governments, such as China, have provided, and may continue
        to provide, significant financial assistance to some of our competitors or to new
        entrants.

        Our competitors seek to increase silicon capacity, improve yields, reduce die size,
        and minimize mask levels in their product designs resulting in significant
        increases in the worldwide supply of semiconductor memory and downward
        pressure on prices. Increases in worldwide supply of semiconductor memory also
        result from semiconductor memory fab capacity expansions, either by way of new
        facilities, increased capacity utilization, or reallocation of other semiconductor
        production to semiconductor memory production. Our competitors may increase
        capital expenditures resulting in future increases in worldwide supply. We and
        some of our competitors have plans to or are constructing or ramping production
        at new fabrication facilities. Increases in worldwide supply of semiconductor
        memory, if not accompanied by commensurate increases in demand, would lead
        to further declines in average selling prices for our products and would materially
        adversely affect our business, results of operations, or financial condition. Many



VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 24 -
        Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 25 of 55



       of our high-volume memory products are manufactured to industry standard
       specifications and as such have similar performance characteristics to those of our
       competitors.

       For these high-volume memory products, the principal competitive factors are
       generally price and performance characteristics including: operating speed, power
       consumption, reliability, compatibility, size, and form factors. For our other
       memory products, the aforementioned performance characteristics generally take
       precedence over pricing.

       107.    These representations were made regularly by Defendants in Company filings

with the SEC during the Relevant Period.

       108.    In addition, pursuant to the Sarbanes-Oxley Act of 2002, the 2016 Form 10-K

contained signed certifications (“SOX Certifications”) by defendants Durcan and Maddock,

stating that the financial information contained in the 2016 Form 10-K was accurate, and that any

material changes to the Company’s internal control over financial reporting were disclosed. The

SOX Certifications set forth:

       I, [D. Mark Durcan/Ernest E. Maddock], certify that:

           1. I have reviewed this Annual Report on Form 10-K of Micron Technology,
              Inc.;

           2. Based on my knowledge, this report does not contain any untrue statement
              of a material fact or omit to state a material fact necessary to make the
              statements made, in light of the circumstances under which such
              statements were made, not misleading with respect to the period covered
              by this report;

           3. Based on my knowledge, the financial statements, and other financial
              information included in this report, fairly present in all material respects
              the financial condition, results of operations, and cash flows of the
              registrant as of, and for, the periods presented in this report;

           4. The registrant’s other certifying officer(s) and I are responsible for
              establishing and maintaining disclosure controls and procedures (as
              defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) and internal
              control over financial reporting (as defined in Exchange Act Rules 13a-
              15(f) and 15d-15(f)) for the registrant and have:




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 25 -
      Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 26 of 55



            a. Designed such disclosure controls and procedures, or caused such
               disclosure controls and procedures to be designed under our
               supervision, to ensure that material information relating to the
               registrant, including its consolidated subsidiaries, is made known to us
               by others within those entities, particularly during the period in which
               this report is being prepared;

            b. Designed such internal control over financial reporting, or caused such
               internal control over financial reporting to be designed under our
               supervision, to provide reasonable assurance regarding the reliability
               of financial reporting and the preparation of financial statements for
               external purposes in accordance with generally accepted accounting
               principles;

            c. Evaluated the effectiveness of the registrant’s disclosure controls and
               procedures and presented in this report our conclusions about the
               effectiveness of the disclosure controls and procedures, as of the end
               of the period covered by this report based on such evaluation; and

            d. Disclosed in this report any change in the registrant’s internal control
               over financial reporting that occurred during the registrant’s most
               recent fiscal quarter (the registrant’s fourth fiscal quarter in the case of
               an annual report) that has materially affected, or is reasonably likely to
               materially affect, the registrant’s internal control over financial
               reporting; and

        5. The registrant’s other certifying officer(s) and I have disclosed, based on
           our most recent evaluation of internal control over financial reporting, to
           the registrant’s auditors and the audit committee of the registrant’s board
           of directors (or persons performing the equivalent functions):

               a. All significant deficiencies and material weaknesses in the design or
                   operation of internal control over financial reporting which are
                   reasonably likely to adversely affect the registrant’s ability to
                   record, process, summarize, and report financial information; and

               b. Any fraud, whether or not material, that involves management or
                   other employees who have a significant role in the registrant’s
                   internal control over financial reporting.

                                          *   *    *

     I, [D. Mark Durcan/Ernest E. Maddock], certify, pursuant to 18 U.S.C. 1350, as
     adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that the
     Annual Report of Micron Technology, Inc. on Form 10-K for the period ended
     August 30, 2018, fully complies with the requirements of Section 13(a) or 15(d)
     of the Securities Exchange Act of 1934 and that information contained in the


VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 26 -
         Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 27 of 55



       Annual Report on Form 10-K fairly presents, in all material respects, the financial
       condition and results of operations of Micron Technology, Inc.

       109.    In December 2016, with DRAM prices rising, Defendants twice affirmed that

Samsung had changed its behavior. On December 7, 2016, Maddock publicly stated at the

Barclays Technology Conference that when the industry added DRAM capacity in 2014, that

was the last time “supply came into the industry and that there was a new fab that was brought

online by one of our competitors [Samsung].” Maddock lamented that those capacity additions

had put “pricing pressure on the [DRAM] business” but that things were now different because

“with the absence of capacity additions” in 2016 “now you’re back into this fundamentally

healthier period.”

       110.    On December 21, 2016, Defendants, on Micron’s first quarter 2017 earnings call,

again signaled that Micron and its competitors had learned their lesson, and that this time – in the

midst of the rising prices and steady demand – neither party would be adding supply as they did

in 2014. In answering a question as to why the current period would be different for the industry

than what occurred in 2014, Maddock responded that in 2014 there was a “little bit of a

miscalculation by one of the suppliers.” Maddock stated that he understood that Samsung had

“learned from” that “miscalculation.”

       111.    On May 24, 2017, Maddock reassured industry analysts at the JP Morgan Global

Internet, Media and Technology Brokers Conference that Micron and its competitors – unlike

previous years – were being careful not to add supply: “if you listen to the commentary coming

from industry participants on the supply side it reflects a great deal of discipline and

thoughtfulness with respect to how the industry participants are considering supply expansion…

Although we don’t speak for the industry, the other participants have spoken and indicated a

great deal of discipline.”



VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 27 -
        Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 28 of 55



       112.   At the same event, Defendants made announcements on supply growth that

matched those of Micron’s competitors the previous month and affirmed the industry consensus

of growing supply 15- 20%: “on the DRAM side you’re going to see somewhere between 15%

and 20% growth in bits supplied, that’s something that the other suppliers in the market are

also saying, within reasonable range.”

       113.   Defendants emphasized that Micron’s plans to not add wafer capacity in 2017

were consistent with that of Samsung and SK Hynix and would allow each participant to

maintain supply growth between 15-20%:

       “Q: their view was, exiting this year, industry capacity is probably flat. And I
       don’t know if you have a view on total industry capacity dynamics, and your
       sense of where that could be exiting this year?

       A: I think that’s reasonably consistent with certainly what we’ve said about our
       intent, and then certainly the public comments of the other industry participants
       have been pretty much exactly that. That while you do get some wafer loss as a
       result of technology transitions, the intent that we have is to maintain flat wafer
       outs, so essentially you are adding a little bit of capacity to make up for those lost
       wafer outs, but as an industry as a whole, you are not adding substantial
       incremental industry wafers and that would contribute to or allow you to get into
       this 15% to 20% range in terms of bit growth.”

       114.   On June 6, 2017, Maddock, yet again, reiterated at the Bank of America Merrill

Lynch Global Technology Conference that the industry was systematically keeping supply

growth constrained at 15-20% even as DRAM demand grew 20-25% on a yearly basis:

       “So, on DRAM, we have been saying for some time that we thought that from a
       demand perspective, that demand was going to be somewhere in the range of 20%
       to 25% year-on-year bit growth. And in fact, we feel that’s a reasonable estimate
       to use for the next few years at least out as far as we would think about and model
       the business. And then from a supply side, we think that even with some very
       modest wafer additions by the industry essentially keeping wafer output flat in the
       face of declining bits coming simply from technology transition that aggregate bit
       growth from a supply point of view is going to be somewhere in the range of 15%
       to 20%.”

       115.   Maddock emphasized that the three industry participants who controlled the



VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 28 -
        Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 29 of 55



market could maintain this supply shortfall if they remained disciplined about not adding supply:

       “it feels as very much as if you’ll have good balance between supply and demand
       as long as capital discipline is exercised. And certainly Micron has indicated the
       difference to be reasonably disciplined with its capital investments, and other
       industry competitors in their particular public disclosure have said similar
       things.”

       116.    Defendants’   comments     in   response   to    questions   explicitly   suggested

interdependent action where each of the three DRAM suppliers agreed not to add supply capacity

despite rapidly increasing DRAM prices:

       “Q: Maybe another way looking at the overall of the DRAM industry today’s
       margins very high, so that could be sort of the temptation for your competitors
       because this is borrowing cost very low, right…don’t you expect any competitors
       tend to irrationally backing on the better, cyclical momentum?

       A: I can say our view of industry bit demand will have to be materially different
       than in the peers to be today to begin to have a think about expanding capacity
       well beyond where we are thinking today which is predominantly to get that
       capacity through technology transition… I don’t think our view of how we look
       at the industry is very-very different then how other rational smart people
       sitting and other competitors tend to look at the industry.”

       117.    On June 8, 2017, Maddock again reaffirmed at the Robert W. Baird Global,

Consumer, Technology Conference that each of the three DRAM manufacturers were refusing to

add wafer capacity in the face of rapidly rising DRAM prices:

       “[T]here has actually been much more disciplined behavior on the part of the
       remaining industry participants, of which there are now only 3, it’s Micron,
       Samsung and Hynix. And so while each of us is assessing the market, looking at
       the market, I think there’s great consistency between suppliers relative to our
       view of market growth opportunities on the demand side. And what you see
       being exercised today is disciplined investment around expansion of capacity
       relative to expansion of demand. And each one of us has made our own
       independent comments on what we think makes sense for our particular company.
       In Micron’s case, we said that we have no plans for additional new wafer fab
       capacity that we will get the bits that we require to serve the market from
       technology transitions.”




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 29 -
         Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 30 of 55



        118.    Throughout this quarter, DRAM prices continued to rapidly rise. Yet, the supply

discipline remained strong as each of the three competitors kept supply growth below demand

growth, only further fueling the price increases. The competitors also publicly reassured each

other that they would avoid competing against each other for market share.

        119.    On June 29, 2017, Defendants, on Micron’s third quarter 2017 earnings call,

reaffirmed that the total DRAM industry bit growth “would be between 15-20%....below our

view of demand growth” despite rapidly rising DRAM prices.             Defendants then strongly

reiterated that Micron had no plans to add wafer capacity. Micron’s investors even questioned

Maddock closely on whether its plans to limit supply growth would not cause a loss of market

share that led to profit loss:

        “Q: Could you help us just kind of frame, is there enough sort of mix up
        opportunity during the first half ‘18 where even though you might be losing some
        bit share, you might not be losing sort of profit share in the industry?

        A:..we talked about our bit growth in context of an industry that we were
        estimating. But we also used the words at or slightly below, not materially
        below.”

        120.    While Defendants were emphasizing the disparity between supply and demand,

Hynix and Samsung were using the same metrics, and the same business strategy. On July 25,

2017, Hynix told investors on its second quarter 2017 earnings call that its DRAM shipment

growth for the year would be “at low 20%, on par with the market.” Samsung, two days later on

July 27, 2017, stated that it too was forecasting its bit growth to be in the high teens, and that

Samsung expected “our bit growth to be in line with the market.”

        121.    Defendant Mehrotra, within two weeks of the public comments of Samsung and

Micron, confirmed on August 7, 2017, at the KeyBanc Capital Markets Annual Global

Technology Leadership Forum Conference that each of the three competitors were taking the




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 30 -
        Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 31 of 55



same, interdependent approach to bit supply growth – maintaining it below 20% even as demand

growth exceeded 20%:

       “Q: Have you -- either of you’ve seen any changes in the market with respect to
       recent commentary and related to what Samsung or Hynix said on the earnings
       calls in terms of bit supply that would be of any concern or CapEx plans that
       would be of any concern?

       A: I think overall bit supply in the industry is in 15% to 20% range. And when
       you look at the bit supply growth perhaps, may be little bit toward the higher end
       of that 15% to 20% range. But, the demand projection, again, from all the mega
       markets that I earlier talked about, point to greater than 20% demand for the
       industry. So, I do believe that for 2017 and heading into 2018 as well, the
       industry fundamentals will be healthy.”

       122.    Mehrotra also emphasized that Micron, Samsung, and Hynix controlled 95% of

the DRAM market: “95% of the industry is supplied by three players, and Micron has a solid

position in the DRAM industry. So, that’s a great position to be in.”

       123.    On September 26, 2017, Defendants issued a press release announcing the

Company’s fourth quarter and full-year 2017 financial results (the “2017 4Q Release”).

Defendants reported quarterly revenues of $6.14 billion, 91% higher compared with the prior

year quarter, and full-year revenues of $20.32 billion, 64% higher compared with the prior fiscal

year. Defendant Mehrotra was quoted as saying, “Micron delivered exceptional fourth quarter

and fiscal year results, reflecting solid execution and robust demand for our memory and storage

solutions.” The 2017 4Q Release also reported that DRAM sales volumes for the quarter were

5% higher and that DRAM average selling prices for the quarter increased 8%. Micron’s overall

consolidated gross margin of 50.7% for the quarter was reportedly higher compared to 46.9% in

the previous quarter due to expansion of margins for DRAM products.

       124.    The next day, on September 27, 2017, during the fourth quarter 2017 earnings call

Defendants reassured investors that they expected the “industry to remain moderately




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 31 -
        Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 32 of 55



undersupplied for the rest of 2017 for … DRAM.” Defendant Maddock told investors that the

Company would not grow its supply capacity faster than that of industry participants and thus

would maintain the industry consensus:

       “Q: [A]t what point, do you think you begin to start to outgrow bits relative to the
       industry for [DRAM]?

       A: I would also tell you that our objective over a multiyear period is to grow at
       about industry levels… really important is the segment that we intend to grow
       aligned with industry over the course of these multiyear periods.” Despite
       undersupply in the DRAM market, Micron stated that it intended for its DRAM bit
       growth for 2018 to “be slightly below the industry growth rate.”

       125.   On October 26, 2017, Defendants caused the Company to file its annual report on

Form 10-K for the period ended August 31, 2017 (the “2017 Form 10-K”), signed by defendants

Mehrotra, Maddock, Bailey, Beyer, Byrne, Johnson, Mondry and Switz. In addition to reporting

the revenue figures stated above, the 2017 Form 10-K disclosed that more than half of the

Company’s $20.32 billion of total revenues, $10.39 billion, were generated in China, and that

well more than half of its total revenues, $12.96 billion, were generated from DRAM sales.

       126.   Addressing the operating results for the Company’s DRAM segment, the 2017

Form 10-K stated:

       Strong conditions in 2017 for enterprise, client, mobile, graphics, and networking
       markets as well as key customer qualifications drove increases in sales volumes
       and prices as compared to 2016. The reductions in cost for 2017 and 2016 as
       compared to prior years were primarily due to improvements in product and
       process technology. For 2017 compared to 2016, lower depreciation due to the
       change made in the fourth quarter of 2016 in estimated useful lives for equipment
       at our DRAM wafer fabrication facilities contributed to cost reductions.

       Our gross margin percentage on sales of DRAM products for 2017 improved from
       2016 primarily due to manufacturing cost reductions, increases in average selling
       prices, and shifts in product mix, while our gross margin percentage for 2016
       declined as compared to 2015 as decreases in average selling prices outpaced
       manufacturing cost reductions.

       127.   Under the section titled “Competition,” the 2017 10-K stated:



VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 32 -
      Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 33 of 55



     Our competitors generally seek to increase silicon capacity and bits per wafer,
     which may result in significant increases in worldwide supply and downward
     pressure on prices. Increases in worldwide supply of semiconductor memory and
     storage products also result from capacity expansions, either by way of new
     facilities, increased capacity utilization, or reallocation of other semiconductor
     production to semiconductor memory and storage production. Our competitors
     may increase capital expenditures or increase capacity at existing or new
     facilities, resulting in future increases in worldwide supply. Increases in
     worldwide supply of semiconductor memory and storage, if not accompanied by
     commensurate increases in demand, would lead to declines in average selling
     prices for our products and materially adversely affect our business, results of
     operations, or financial condition.

     128.   Under the section titled “Risk Factors,” the 2017 10-K stated:

     The semiconductor memory and storage markets are highly competitive.

     We face intense competition in the semiconductor memory and storage markets
     from a number of companies, including Intel; Samsung Electronics Co., Ltd.; SK
     Hynix Inc.; Toshiba Corporation; and Western Digital Corporation. Some of our
     competitors are large corporations or conglomerates that may have greater
     resources to invest in technology, capitalize on growth opportunities, and
     withstand downturns in the semiconductor markets in which we compete.
     Consolidation of industry competitors could put us at a competitive disadvantage.
     In addition, some governments, such as China, have provided, and may continue
     to provide, significant financial assistance to some of our competitors or to new
     entrants. Our competitors generally seek to increase silicon capacity, improve
     yields, and reduce die size in their product designs which may result in significant
     increases in worldwide supply and downward pressure on prices. Increases in
     worldwide supply of semiconductor memory and storage also result from
     fabrication capacity expansions, either by way of new facilities, increased
     capacity utilization, or reallocation of other semiconductor production to
     semiconductor memory and storage production. Our competitors may increase
     capital expenditures resulting in future increases in worldwide supply. We and
     some of our competitors have plans to ramp, or are constructing or ramping,
     production at new fabrication facilities. Increases in worldwide supply of
     semiconductor memory and storage, if not accompanied by commensurate
     increases in demand, would lead to further declines in average selling prices for
     our products and would materially adversely affect our business, results of
     operations, or financial condition. If competitors are more successful at
     developing or implementing new product or process technology their products
     could have cost or performance advantages. The competitive nature of our
     industry could have a material adverse effect on our business, results of
     operations, or financial condition.

     129.   Also under the section titled “Risk Factors,” the 2017 10-K stated:



VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 33 -
        Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 34 of 55



       We have experienced volatility in average selling prices for our
       semiconductor memory and storage products which may adversely affect our
       business.

       We have experienced significant volatility in our average selling prices, including
       dramatic declines, as noted in the table below and may continue to experience
       such volatility in the future. In some prior periods, average selling prices for our
       products have been below our manufacturing costs and we may experience such
       circumstances in the future. Decreases in average selling prices for our products
       that decline faster than our costs could have a material adverse effect on our
       business, results of operations, or financial condition.

       130.    In addition, the 2017 Form 10-K contained SOX Certifications, signed by

defendants Mehrotra and Maddock, which were substantially similar to those set forth above.

       131.    Maddock confirmed on December 6, 2017 at the Nasdaq Investor Conference that

the industry planned to keep wafer capacity flat for several years despite rapidly rising DRAM

prices: “We are not adding wafers for either technology in 2017. I think if you look at the public

comments of other suppliers they are adding marginal numbers of wafers. But essentially if you

look at the industry in aggregate even at the end of 2018 it’s altogether possible for DRAM

that the number of wafers the industry produces is the same or slightly less than it was some

years ago.”

       132.    At the same conference, Maddock flatly stated that Micron and its competitors

shared a common agreement to constrain DRAM supply: “if you look at the public commentary

of all the industry participants…I think there is a general belief that the industry participants

are keenly aware of the fact that the DRAM market is relatively inelastic and the way you

serve that market is by making sure there is adequate, but not excess supply.”

       133.    On December 7, 2017, Defendants caused the Company to file its 2017 Proxy

Statement with the SEC. Defendants Bailey, Beyer, Byrne, Johnson, Mehrotra, Mondry, and

Switz solicited the 2017 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act,

which contained material misstatements and omissions.


VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 34 -
         Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 35 of 55



        134.    The 2017 Proxy Statement stated, regarding the Company’s Code of Conduct,

that, “[t]he Board of Directors has adopted a Code of Business Conduct and Ethics that is

applicable to all our directors, officers and employees.”

        135.    The 2017 Proxy Statement was false and misleading because, despite assertions to

the contrary, its Code of Conduct was not followed, as evidenced by the numerous false and

misleading statements alleged herein, the insider trading engaged in by five of the Defendants,

and the Defendants’ failures to report violations of the Code of Conduct.

        136.    Defendants also caused the 2017 Proxy Statement to be false and misleading with

regard to executive compensation in that they purported to employ “pay-for-performance”

elements, including equity awards designed to “promote [the Company’s] long-term success and

shareholder value” while failing to disclose that the Company’s share price was artificially

inflated as a result of false and misleading statements alleged herein.

        137.    The 2017 Proxy Statement also failed to disclose, inter alia, that: (1) the

Company engaged in the Anti-Competitive Misconduct; (2) the Anti-Competitive Misconduct

would likely result in regulatory attention; (3) Micron’s operating metrics were artificially

enhanced due to the Anti-Competitive Misconduct; (4) as a result, the Company’s revenue and

general financial performance were inflated; and (5) the Company failed to maintain internal

controls. Due to the foregoing, Defendants’ statements regarding the Company’s business,

operations, and prospects were materially false, misleading, and lacked a reasonable basis in fact

at all relevant times.

        138.    On December 19, 2017, Defendants caused the Company to issue a press release

announcing its first quarter 2018 financial results (the “2018 1Q Release”). Defendants reported

quarterly revenues of $6.80 billion, 71% higher compared with the prior year quarter. Defendant




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 35 -
          Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 36 of 55



Mehrotra was quoted as saying, “Micron’s strong results were driven by double-digit sequential

revenue growth in mobile, server and SSD applications, with expanded gross margins and

improved profitability.”

         139.   The 2018 1Q Release also reported that: “Revenues for the first quarter of 2018

were 11 percent higher compared to the fourth quarter of 2017, reflecting increased demand for

our mobile, server, and SSD products. Our overall consolidated gross margin of 55.1 percent for

the first quarter of 2018 was higher compared to 50.7 percent for the fourth quarter of 2017 and

reflects margin expansion for both DRAM and Trade NAND products supported by ongoing

strength in the pricing environment and a favorable product mix.”

         140.   On December 20, 2017, Defendants caused the Company to file its quarterly

report on Form 10-Q for the period ended November 30, 2017 (the “2018 1Q 10-Q”), signed by

defendant Maddock. In addition to reporting the revenue figures stated above, well more than

half of the Company’s $6.80 billion of total revenues, $4.56 billion, were generated from DRAM

sales.

         141.   Addressing the operating results for the Company’s DRAM segment, the 2018 1Q

10-Q stated:

         Increases in sales volumes and prices in the first quarter of 2018 as compared to
         the fourth and first quarters of 2017 resulted from strong conditions for mobile,
         enterprise, client, and graphics markets driven by seasonal demand for client PCs,
         solid acceptance of new flagship smartphones, and ongoing strength from servers,
         particularly in cloud and hyperscale data centers. Our gross margin percentage on
         sales of DRAM products for the first quarter of 2018 improved from the fourth
         and first quarters of 2017 primarily due to increases in average selling prices and
         manufacturing cost reductions.

         142.   The 2018 1Q 10-Q also included substantially similar paragraphs under the

section titled “Risk Factors” as set forth above.

         143.   In addition, the 2018 1Q 10-Q contained SOX Certifications, signed by



VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 36 -
        Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 37 of 55



defendants Mehrotra and Maddock, which were substantially similar to those set forth above.

       144.    DRAM prices continued to climb, and then abruptly stopped in early 2018, just

after one of China’s antitrust regulators, the National Development and Reform Commission

(“NDRC”), 3 announced that it had begun an investigation into the DRAM industry due to the

noticeable and sharp rise in the price of DRAM over the 18-month period from June 2016 to

December 2017.

       145.    On December 27, 2017, a Reuters article reported that the NDRC was

investigating possible price-fixing in the DRAM market. Reuters reported that the investigation

was looking into possible coordinated action taken by “a number of firms to gain maximum

profits by pushing the price of the product as high as possible. A ‘super cycle’ of tight supply

and soaring demand for memory chips, which power servers and smartphones, has been driving

up prices and profits at chipmakers such as Samsung Electronics Co., Ltd. And SK Hynix, Inc.

which control the lion’s share of the global market.”

       146.    On March 22, 2018, Defendants issued a press release announcing the Company’s

second quarter 2018 financial results (the “2018 2Q Release”). Defendants reported quarterly

revenues of $7.35 billion, 58% higher compared with the prior year quarter. Defendant Mehrotra

was quoted as saying, “Micron executed exceptionally well in the second quarter, delivering

record results and strong free cash flow driven by broad-based demand for our memory and

storage solutions. Our performance was accentuated by an ongoing shift to high-value solutions

as we grew sales to our cloud, mobile and automotive customers and set new records for SSDs

and graphics memory.”

       147.    On March 23, 2018, Defendants caused the Company to file its quarterly report


3
       In March 2018 the SAMR took over antitrust responsibilities in China from the NDRC
and other agencies.


VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 37 -
         Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 38 of 55



on Form 10-Q for the period ended March 1, 2018 (the “2018 2Q 10-Q”), signed by defendant

Zinsner. In addition to reporting the revenue figures stated above, well more than half of the

Company’s $7.35 billion of total revenues, $5.21 billion, were generated from DRAM sales.

       148.    Addressing the operating results for the Company’s DRAM segment, the 2018 2Q

10-Q stated:

       Increases in sales volumes and prices for the second quarter of 2018 as compared
       to the first quarter of 2018 and second quarter of 2017 resulted from strong
       conditions for server, mobile, and client markets. Our gross margin percentage on
       sales of DRAM products for the second quarter of 2018 improved from the first
       quarter of 2018 and second quarter of 2017 primarily due to increases in average
       selling prices due to favorable market conditions and manufacturing cost
       reductions.

       149.    The 2018 1Q 10-Q also included substantially similar paragraphs under the

section titled “Risk Factors” as set forth above.

       150.    In addition, the 2018 1Q 10-Q contained SOX Certifications, signed by

defendants Mehrotra and Zinsner, which were substantially similar to those set forth above.

       151.    On June 20, 2018, Defendants issued a press release announcing the Company’s

second quarter 2018 financial results (the “2018 3Q Release”). Defendants reported quarterly

revenues of $7.80 billion, 40% higher compared with the prior year quarter. Defendant Mehrotra

was quoted as saying, “We strengthened our competitive position and grew our revenue across

virtually all of our high-value product segments. We set new records for revenue in SSDs,

Mobile Managed NAND and Automotive solutions along with Cloud/Enterprise and Graphics

DRAM Memory. We see ongoing momentum and healthy industry fundamentals in the fourth

quarter to close out an exceptionally strong fiscal 2018.”

       152.    On June 22, 2018, Defendants caused the Company to file with the SEC its

quarterly report on Form 10-Q for the period ended May 31, 2018 (the “Form 10-Q 3Q18”),

signed by Zinsner. In addition to reporting the revenue figures stated above, well more than half


VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 38 -
          Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 39 of 55



of the Company’s $7.80 billion of total revenues, $5.54 billion, were generated from DRAM

sales.

         153.   Addressing the operating results for the Company’s DRAM segment, the 2018 2Q

10-Q stated:

         Increases in DRAM product revenue for the third quarter of 2018 as compared to
         the second quarter of 2018 resulted from strong market conditions, particularly for
         high-value cloud and enterprise server markets. Increases in DRAM product
         revenue for the third quarter and first nine months of 2018 as compared to the
         corresponding periods of 2017 resulted from strong conditions across key
         markets, particularly for cloud, enterprise, mobile, and graphics markets. Our
         gross margin percentage on sales of DRAM products for the third quarter and first
         nine months of 2018 improved from the second quarter of 2018 and
         corresponding periods of 2017 primarily due to strong demand as a result of
         favorable market conditions, shifts in mix to higher value markets, and
         manufacturing cost reductions resulting from strong execution on our
         implementation of new technology.

         154.   The Form 10-Q 3Q18 also stated, in pertinent part:

         On April 27, 2018, a purported class-action lawsuit was filed against Micron and
         other DRAM suppliers in the U.S. District Court for the Northern District of
         California asserting claims based on alleged price-fixing of DRAM products
         during the period from June 1, 2016 to February 1, 2018. Similar cases were
         subsequently filed in Canadian courts in Quebec, Montreal and Toronto, Ontario.
         The complaints seek treble monetary damages, costs, interest, attorneys’ fees, and
         other injunctive and equitable relief. We are unable to predict the outcome of
         these matters and therefore cannot estimate the range of possible loss. The final
         resolution of these matters could result in significant liability and could have a
         material adverse effect on our business, results of operations, or financial
         condition.
                                           *      *     *
         We face intense competition in the semiconductor memory and storage
         markets from a number of companies, including Intel; Samsung Electronics
         Co., Ltd.; SK Hynix Inc.; Toshiba Memory Corporation; and Western Digital
         Corporation. Some of our competitors are large corporations or conglomerates
         that may have greater resources to invest in technology, capitalize on growth
         opportunities, and withstand downturns in the semiconductor markets in which we
         compete. Consolidation of industry competitors could put us at a competitive
         disadvantage. In addition, some governments have provided, and may continue to
         provide, significant assistance, financial or otherwise, to some of our competitors
         or to new entrants and may intervene in support of national industries and/or
         competitors. In particular, we face the threat of increasing competition as a result


VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 39 -
         Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 40 of 55



       of significant investment in the semiconductor industry by the Chinese government
       and various state-owned or affiliated entities that is intended to advance China’s
       stated national policy objectives. The activities by the Chinese government may
       restrict us from participating in the China market or may prevent us from
       competing effectively with Chinese companies.

       Our competitors generally seek to increase silicon capacity, improve yields, and
       reduce die size in their product designs which may result in significant increases in
       worldwide supply and downward pressure on prices. Increases in worldwide
       supply of semiconductor memory and storage also result from fabrication capacity
       expansions, either by way of new facilities, increased capacity utilization, or
       reallocation of other semiconductor production to semiconductor memory and
       storage production. Our competitors may increase capital expenditures resulting in
       future increases in worldwide supply. We and some of our competitors have plans
       to ramp, or are constructing or ramping, production at new fabrication facilities.
       Increases in worldwide supply of semiconductor memory and storage, if not
       accompanied by commensurate increases in demand, would lead to further
       declines in average selling prices for our products and would materially adversely
       affect our business, results of operations, or financial condition. If competitors
       are more successful at developing or implementing new product or process
       technology, their products could have cost or performance advantages.

       155.    However, the Form 10-Q 3Q18 failed to disclose that Micron had been engaged in

anti-competitive behavior, and that there was “massive evidence” of Micron’s anti-competitive

behavior.

       156.    The Form 10-Q 3Q18 also included substantially similar paragraphs under the

section titled “Risk Factors” as set forth above.

       157.    In addition, the Form 10-Q 3Q18 contained SOX Certifications, signed by

defendants Mehrotra and Zinsner, which were substantially similar to those set forth above.

       158.    On September 20, 2018, Defendants issued a press release announcing the

Company’s fourth quarter and full-year 2018 financial results (the “2018 4Q Release”).

Defendants reported quarterly revenues of $8.44 billion, 38% higher compared with the prior

year quarter, and full-year revenues of $30.39 billion, 50% higher compared with the prior fiscal

year. Defendant Mehrotra was quoted as saying, “In the fourth quarter, we set revenue records




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 40 -
          Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 41 of 55



across all our major markets, from automotive and industrial to mobile and cloud datacenters.

The secular and diversified growth drivers in our industry combined with accelerating pace of

transformation of the new Micron form a tremendous catalyst for us to create enduring value for

our customers and investors in 2019 and the years ahead.”

         159.   After the truth started to come to light, Defendants still failed to fully disclose

their wrongdoing. On October 15, 2018, Defendants caused the Company to file with the SEC

its annual report on Form 10-K for the year ended August 30, 2018 (the “2018 Form 10-K”),

signed by defendants Mehrotra, Zinsner, Bailey, Beyer, Byrne, Johnson, Mondry and Switz. In

addition to reporting the revenue figures stated above, the 2018 10-K disclosed that more than

half of the Company’s $30.39 billion of total revenues, $17.36 billion, were generated in China,

and that well more than half of its total revenues, $21.23 billion, were generated from DRAM

sales.

         160.   Addressing the operating results for the Company’s DRAM segment, the 2017

10-K stated:

         Strong conditions in 2017 for enterprise, client, mobile, graphics, and networking
         markets as well as key customer qualifications drove increases in sales volumes
         and prices as compared to 2016. The reductions in cost for 2017 and 2016 as
         compared to prior years were primarily due to improvements in product and
         process technology. For 2017 compared to 2016, lower depreciation due to the
         change made in the fourth quarter of 2016 in estimated useful lives for equipment
         at our DRAM wafer fabrication facilities contributed to cost reductions.

         Our gross margin percentage on sales of DRAM products for 2017 improved from
         2016 primarily due to manufacturing cost reductions, increases in average selling
         prices, and shifts in product mix, while our gross margin percentage for 2016
         declined as compared to 2015 as decreases in average selling prices outpaced
         manufacturing cost reductions.

         161.   The 2018 Form 10-K contained nearly identical representations regarding

“competition” as the 2016 Form 10-K even as it disclosed the SAMR investigation:




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 41 -
      Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 42 of 55



     We face intense competition in the semiconductor memory and storage markets
     from a number of companies, including Intel; Samsung Electronics Co., Ltd.; SK
     Hynix Inc.; Toshiba Memory Corporation; and Western Digital Corporation.
     Some of our competitors are large corporations or conglomerates that may have
     greater resources to invest in technology, capitalize on growth opportunities, and
     withstand downturns in the semiconductor markets in which we compete.
     Consolidation of industry competitors could put us at a competitive disadvantage.
     In addition, some governments have provided, and may continue to provide,
     significant assistance, financial or otherwise, to some of our competitors or to new
     entrants and may intervene in support of national industries and/or competitors. In
     particular, we face the threat of increasing competition as a result of significant
     investment in the semiconductor industry by the Chinese government and various
     state-owned or affiliated entities that is intended to advance China’s stated
     national policy objectives. In addition, the Chinese government may restrict us
     from participating in the China market or may prevent us from competing
     effectively with Chinese companies.

     Our competitors generally seek to increase silicon capacity, improve yields, and
     reduce die size in their product designs which may result in significant increases in
     worldwide supply and downward pressure on prices. Increases in worldwide
     supply of semiconductor memory and storage also result from fabrication capacity
     expansions, either by way of new facilities, increased capacity utilization, or
     reallocation of other semiconductor production to semiconductor memory and
     storage production. Our competitors may increase capital expenditures resulting in
     future increases in worldwide supply. We and some of our competitors have plans
     to ramp, or are constructing or ramping, production at new fabrication facilities.
     Increases in worldwide supply of semiconductor memory and storage, if not
     accompanied by commensurate increases in demand, would lead to further
     declines in average selling prices for our products and would materially adversely
     affect our business, results of operations, or financial condition. If competitors are
     more successful at developing or implementing new product or process
     technology, their products could have cost or performance advantages.

     The competitive nature of our industry could have a material adverse effect on our
     business, results of operations, or financial condition.

                                        *      *      *
     On April 27, 2018, a purported class-action lawsuit was filed against Micron and
     other DRAM suppliers in the U.S. District Court for the Northern District of
     California asserting claims based on alleged price-fixing of DRAM products
     during the period from June 1, 2016 to February 1, 2018. Similar cases were
     subsequently filed in federal court in the United States, as well as in Canadian
     courts in Quebec, Montreal and Toronto, Ontario. The complaints seek treble
     monetary damages, costs, interest, attorneys’ fees, and other injunctive and
     equitable relief. We are unable to predict the outcome of these matters and
     therefore cannot estimate the range of possible loss. The final resolution of these


VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 42 -
         Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 43 of 55



        matters could result in significant liability and could have a material adverse
        effect on our business, results of operations, or financial condition.

        On May 15, 2018, the Chinese State Administration for Market Regulation
        (“SAMR”) notified Micron that it was investigating potential collusion among
        DRAM suppliers in China. On May 31, 2018, SAMR made unannounced visits to
        our sales offices in Beijing, Shanghai, and Shenzhen to seek certain information
        as part of its investigation. We are cooperating with SAMR in its investigation.

        162.    In addition, the 2017 10-K contained substantially similar statements about Risk

Factors as the 2016 10-K.

        163.    Further, the 2018 1Q 10-Q contained SOX Certifications, signed by defendants

Mehrotra and Zinsner, which were substantially similar to those set forth above.

        164.    The disclosures in the 2018 Form 10-K were not full and complete, however, as

Defendants did not reveal that Micron had been engaged in anti-competitive behavior, and that

there was “massive evidence” of Micron’s anti-competitive behavior.

        165.    Defendants’ above statements during the Relevant Period were materially false

and/or misleading because they failed to disclose to investors that: (1) the Company engaged in

anticompetitive behavior, including artificially restricting supply growth of DRAM; (2) these

anticompetitive efforts were reasonably likely to lead to regulatory scrutiny; (3) the Company’s

anticompetitive efforts artificially boosted its operating metrics; (4) as a result, the Company’s

financial performance, including revenue, was overstated; and (5) ceasing collusive behavior

would result in a moderating of prices, leading to customers to cut back on stockpiling and

resulting in an inventory glut.

H.      The Truth Emerges

        166.    On September 6, 2018, securities analysts at Robert W. Baird & Co. (“Baird”)

significantly lowered its price target for Micron by 25%, stating that the Company was no longer

a “top idea.” Among other things, Baird warned that the market cycle for both DRAM and



VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 43 -
         Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 44 of 55



NAND were peaking. Also on September 6, 2018, a securities analyst at Morgan Stanley stated,

“We recently met buyers and sellers of memory and believe that the 4Q outlook for server

DRAM is worse than we previously expected along with the prospects for the rest of memory in

3Q.”

        167.   On November 18, 2018, the Financial Times published an article reporting that

while Micron had revealed the investigation, albeit belatedly, Defendants had failed to disclose

that the Company had actually engaged in anti-competitive behavior that the Chinese

Government had found “massive evidence of.” The Financial Times article stated, in pertinent

part:

        Chinese investigators said they found “massive evidence” of anti-competitive
        behaviour by the world’s top three makers of computer memory chips, in a probe
        that could exacerbate global trade tensions.

                                        *      *     *
        “The anti-monopoly investigation into these three companies has made important
        progress... [It] has yielded massive evidence,” said Wu Zhenguo, head of China’s
        anti-monopoly bureau under the State Administration for Market Regulation.

                                        *      *     *
        The three companies control as much as 95 per cent of the global market for
        dynamic random-access memory (DRAM) chips, which are widely used in
        computers and smartphones.

        After steadily falling for most of the past three decades, the price-per-bit of
        DRAM chips rose 47 per cent in 2017, according to the US research firm IC
        Insights, and has continued to increase this year.

        The Chinese investigation follows a class-action lawsuit in the US, lodged in
        April, which alleges that the three companies conspired to inflate DRAM prices.
        The companies are contesting the case.

                                        *      *     *
        In 2005, Samsung and Hynix paid out $300m and $185m to settle price-fixing
        charges from the US Justice department. The two companies, and seven others,
        were hit with fines totalling €331m from the EU commission in 2010 for price
        fixing between 1998 and 2002.



VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 44 -
         Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 45 of 55



                                          *      *      *
       Kim Young-woo, an analyst at SK Securities, said Beijing could impose fines of
       more than $2.5bn on each of the three chipmakers in the worst-case scenario if
       they are found to have fixed prices.

       “This would create additional pressure to cut DRAM prices and build more wafer
       factories as joint ventures with local Chinese companies to spur the transfer of
       technology to China,” he said.

       168.    Following publication of this article, Micron’s stock price fell drastically, from

$39.44 at close on Friday, November 16, 2018 to $36.12 at close on Monday, November 19,

2018, a drop of more than 8%.

       169.    Defendants caused the Company to file its 2018 Proxy Statement with the SEC on

December 6, 2018. Defendants Bailey, Beyer, Byrne, Johnson, Mehrotra, Mondry, and Switz

solicited the 2018 Proxy Statement filed pursuant to Section 14(a) of the Exchange Act, which

contained material misstatements and omissions.

       170.    The 2018 Proxy Statement stated, regarding the Company’s Code of Conduct,

that, “[t]he Board of Directors has adopted a Code of Business Conduct and Ethics that is

applicable to all our directors, officers and employees.”

       171.    The 2018 Proxy Statement was false and misleading because, despite assertions to

the contrary, its Code of Conduct was not followed, as evidenced by the numerous false and

misleading statements alleged herein, the insider trading engaged in by five of the Individual

Defendants, and the Individual Defendants’ failures to report violations of the Code of Conduct.

       172.    Defendants also caused the 2018 Proxy Statement to be false and misleading with

regard to executive compensation in that they purported to employ “pay-for-performance”

elements, including equity awards designed to “promote [the Company’s] long-term success and

shareholder value” while failing to disclose that the Company’s share price was artificially

inflated as a result of false and misleading statements alleged herein.


VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 45 -
         Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 46 of 55



        173.    The 2018 Proxy Statement also failed to disclose, inter alia, that: (1) the

Company engaged in the Anti-Competitive Misconduct; (2) the Anti-Competitive Misconduct

would likely result in regulatory attention; (3) Micron’s operating metrics were artificially

enhanced due to the Anti-Competitive Misconduct; (4) as a result, the Company’s revenue and

general financial performance were inflated; and (5) the Company failed to maintain internal

controls. Due to the foregoing, Defendants’ statements regarding the Company’s business,

operations, and prospects were materially false, misleading, and lacked a reasonable basis in fact

at all relevant times.

        174.    On December 20, 2018, Defendants caused the Company to make its disclosures

for the second quarter of 2019. Defendants issued financial guidance that was well-below

consensus expectations by securities analysts, due to weakening demand for both DRAM and

NAND products by several end-markets, including gaming, smartphone, and cloud service

providers. Defendants also disclosed that there was excess inventory in these channels and it

would likely take three quarters for the inventory glut to subside.

        175.    Accordingly, as a result of defendants’ breaches, the Company has been damaged.

                                        INSIDER SELLING

        176.    During the Relevant Period, while in possession of material adverse non-public

information, defendants Switz, Byrne, Bailey, and Mondry sold their personally held Micron

stock at inflated prices, reaping millions in profits.

        177.    On July 5, 2018, defendant Switz sold 100,000 shares of his personally held

Micron stock for over $5.4 million in proceeds. Even though this trade was made pursuant to a

10b5-1 plan, the trade is suspicious because: (1) the 10b5-1 plan was adopted on May 14, 2018

when Switz was already aware of material adverse non-public information, and (2) it is his only




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 46 -
         Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 47 of 55



sale made in Micron stock since 2014.

        178.   Defendant Byrne made one sale during the Relevant Period, on May 2, 2018,

collecting over $665,000 in proceeds. This trade was not made pursuant to a director trading

plan.

        179.   Defendant Bailey made no fewer than nine sales of his personally held Micron

stock while in possession of materially adverse non-public information about the Company. In

total, during the Relevant Period, defendant Bailey sold 27,000 shares of Micron stock for

proceeds totaling approximately $1.2 million pursuant to a director trading plan.

        180.   Defendant Mondry sold 50,000 shares of Micron stock on February 14, 2018

while in possession of material adverse non-public information, reaping over $2.1 million in

proceeds.

                      DERIVATIVE AND DEMAND ALLEGATIONS

        181.   Plaintiff brings this action derivatively in the right and for the benefit of Micron to

redress the breaches of fiduciary duty and other violations of law by Defendants.

        182.   Plaintiff will adequately and fairly represent the interests of Micron and its

shareholders in enforcing and prosecuting its rights.

        183.   The Board currently consists of the following eight (8) directors: defendants

Switz, Mehrotra, Bailey, Beyer, Byrne, and non-parties Steven J. Gomo, Mary Patrice McCarthy

and MaryAnn Wright. Plaintiff has not made any demand on the present Board to institute this

action because such a demand would be a futile, wasteful and useless act, because at least half of

the Board could not independently or disinterestedly evaluate a demand. This is true for the

following reasons:




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 47 -
      Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 48 of 55



             a. During the Relevant Period, defendants Bailey, Byrne and Switz served as
                members of the Audit Committee. Pursuant to the Company’s Audit
                Committee Charter, the members of the Audit Committee were and are
                responsible for, inter alia, reviewing the Company’s annual and quarterly
                financial reports and reviewing the integrity of the Company’s internal
                controls. Critically, the Audit Committee was also responsible for the
                Company’s compliance with legal and regulatory requirements.
                Defendants Bailey, Byrne and Switz breached their non-exculpable
                fiduciary duties of loyalty and good faith, because the Audit Committee,
                inter alia, allowed or permitted the Company to disseminate false and
                misleading statements in the Company’s SEC filings and other disclosures
                and caused the above-discussed internal control failures. Therefore,
                defendants Bailey, Byrne and Switz each face a substantial likelihood of
                liability for their breach of fiduciary duties and any demand upon them is
                futile;

             b. The principal professional occupation of defendant Mehrotra is his
                employment with Micron as its President and CEO, pursuant to which he
                has received and continues to receive substantial monetary compensation
                and other benefits. In addition, according to the Company’s Proxy
                Statement filed with the SEC on Form DEF 14A on December 6, 2018,
                Defendants have admitted that defendant Mehrotra is not independent.
                Thus, defendant Mehrotra lacks independence from demonstrably
                interested directors, rendering him incapable of impartially considering a
                demand to commence and vigorously prosecute this action;

             c. Defendants Bailey, Beyer, Byrne, Switz (half of the Board) signed the
                false and misleading 2016 Form 10-K. The 2016 Form 10-K was false
                and misleading because (among other things) it failed to disclose the
                Company’s massive anti-competitive behavior and made false and
                contained misleading statements regarding the Company’s internal
                controls. Therefore, defendants Bailey, Beyer, Byrne, Switz each face a
                substantial likelihood of liability for their breach of fiduciary duties and
                any demand upon them is futile;

             d. Defendants Mehrotra, Bailey, Beyer, Byrne and Switz (a majority of the
                Board) signed the false and misleading 2017 Form 10-K. The 2017 Form
                10-K was false and misleading because (among other things) it failed to
                disclose the Company’s massive anti-competitive behavior and made false
                and contained misleading statements regarding the Company’s internal
                controls. Therefore, defendants Mehrotra, Bailey, Beyer, Byrne and Switz
                each face a substantial likelihood of liability for their breach of fiduciary
                duties and any demand upon them is futile;

             e. Defendants Mehrotra, Bailey, Beyer, Byrne and Switz (a majority of the
                Board) signed the false and misleading 2018 Form 10-K. The 2018 Form



VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 48 -
         Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 49 of 55



                       10-K was false and misleading because (among other things) it failed to
                       disclose the Company’s massive anti-competitive behavior and made false
                       and contained misleading statements regarding the Company’s internal
                       controls. Therefore, defendants Mehrotra, Bailey, Beyer, Byrne, and
                       Switz each face a substantial likelihood of liability for their breach of
                       fiduciary duties and any demand upon them is futile; and

                   f. Bailey, Byrne, and Switz collectively received proceeds of over $7.2
                      million as a result of insider transactions executed during the period when
                      the Company’s stock price was artificially inflated due to the false and
                      misleading statements alleged herein. At the time of the trades, Bailey,
                      Byrne, and Switz were in possession of material adverse non-public
                      information about the Company’s anti-competitive tactics. Therefore,
                      demand in this case is futile as to them, and thus excused.

                                             COUNT I

         AGAINST ALL DEFENDANTS FOR BREACH OF FIDUCIARY DUTY

       184.    Plaintiff incorporates by reference and realleges each and every allegation set

forth above, as though fully set forth herein.

       185.    As alleged in detail herein, each of the Defendants had a duty to ensure that

Micron disseminated accurate, truthful and complete information to its shareholders.

       186.    Defendants violated their fiduciary duties of care, loyalty, and good faith by

causing or allowing the Company to disseminate to Micron shareholders materially misleading

and inaccurate information through, inter alia, SEC filings and other public statements and

disclosures as detailed herein. These actions could not have been a good faith exercise of

prudent business judgment.

       187.    The Defendants also had a duty to ensure that Micron did not engage in illegal

conduct. Defendants violated their fiduciary duties of care, loyalty, and good faith by causing or

allowing the Company to engage in the illicit price-fixing scheme.

       188.    As a direct and proximate result of Defendants’ foregoing breaches of fiduciary

duties, the Company has suffered significant damages, as alleged herein.



VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 49 -
         Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 50 of 55



                                            COUNT II

          AGAINST BAILEY, BYRNE, MONDRY AND SWITZ FOR INSIDER
                                 SELLING

        189.    Plaintiff incorporates by reference all preceding and subsequent paragraphs as if

fully set forth herein.

        190.    At the time of each of the stock sales set forth above, Bailey, Byrne, Mondry and

Switz knew, but did not disclose publicly, that the Company was involved in an anticompetitive

price-fixing scheme. Bailey, Byrne, Mondry and Switz made each of the stock sales described

herein on the basis of and because of their knowledge of the material, non-public information

described herein.

        191.    Further, at the time of their stock sales, Bailey, Byrne, Mondry and Switz knew

that when the Company’s scheme was finally reported, the price of the Company’s common

stock would dramatically decrease. Bailey, Byrne, Mondry and Switz’s sales of Micron common

stock based on their knowledge of this material non-public adverse information was a breach of

their non-exculpable fiduciary duties of loyalty and good faith.

        192.    Plaintiff, on behalf of Micron, has no adequate remedy at law.

                                            COUNT III

               AGAINST ALL DEFENDANTS FOR UNJUST ENRICHMENT

        193.    Plaintiff incorporates by reference and realleges each and every allegation set

forth above, as though fully set forth herein.

        194.    By their wrongful acts and omissions, the Defendants were unjustly enriched at

the expense of and to the detriment of Micron.

        195.    Plaintiff, as a shareholder and representative of Micron, seeks restitution from

these Defendants, and each of them, and seeks an order of this Court disgorging all profits,



VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 50 -
           Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 51 of 55



benefits and other compensation obtained by these Defendants, and each of them, from their

wrongful conduct and fiduciary breaches.

                                             COUNT IV

                 AGAINST INDIVIDUAL DEFENDANTS FOR VIOLATIONS OF
                        SECTION 14(A) OF THE EXCHANGE ACT

          196.    Plaintiff incorporates by reference and re-alleges each and every allegation set

forth above, as though fully set forth herein.

          197.    The Section 14(a) Exchange Act claims alleged herein are based solely on

negligence. They are not based on any allegation of reckless or knowing conduct by or on behalf

of the Individual Defendants. The Section 14(a) claims alleged herein do not allege and do not

sound in fraud. Plaintiff specifically disclaims any allegations of, reliance upon any allegation

of, or reference to any allegation of fraud, scienter, or recklessness with regard to these nonfraud

claims.

          198.    Section 14(a) of the Exchange Act, 15 U.S.C. § 78n(a)(1), provides that “[i]t shall

be unlawful for any person, by use of the mails or by any means or instrumentality of interstate

commerce or of any facility of a national securities exchange or otherwise, in contravention of

such rules and regulations as the [SEC] may prescribe as necessary or appropriate in the public

interest or for the protection of investors, to solicit or to permit the use of his name to solicit any

proxy or consent or authorization in respect of any security (other than an exempted security)

registered pursuant to section 12 of this title [15 U.S.C. § 78l].”

          199.    Rule 14a-9, promulgated pursuant to § 14(a) of the Exchange Act, provides that

no proxy statement shall contain “any statement which, at the time and in the light of the

circumstances under which it is made, is false or misleading with respect to any material fact, or

which omits to state any material fact necessary in order to make the statements therein not false



VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 51 -
            Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 52 of 55



or misleading.” 17 C.F.R. §240.14a-9.

       200.     Under the direction and watch of the Directors serving on the Board during the

issuance of the 2017, and 2018 Proxy Statements (the “Proxy Statements”) failed to disclose,

inter alia, that: (1) the Company engaged in the Anti-Competitive Misconduct; (2) the Anti-

Competitive Misconduct would likely result in regulatory attention; (3) Micron’s operating

metrics were artificially enhanced due to the Anti-Competitive Misconduct; (4) as a result, the

Company’s revenue and general financial performance were inflated; and (5) the Company failed

to maintain internal controls.

       201.     The Individual Defendants also caused the Proxy Statements to be false and

misleading with regard to executive compensation in that they purported to employ “pay-for-

performance” elements, including equity awards designed to “promote [the Company’s] long-

term success and shareholder value” while failing to disclose that the Company’s share price was

artificially inflated as a result of false and misleading statements alleged herein, and therefore

any compensation based on the Company’s financial performance was artificially inflated.

       202.     The Proxy Statements also made references to the Code of Conduct. The Code of

Conduct required the Company and the Individual Defendants to abide by relevant laws and

regulations, make accurate and non-misleading public disclosures, and not engage in insider

trading. By engaging issuing false and misleading statements to the investing public and insider

trading, the Individual Defendants violated the Code of Conduct. The Proxy Statements failed to

disclose these violations and also failed to disclose that the Code of Conduct’s terms were being

violated.

       203.     In the exercise of reasonable care, the Individual Defendants should have known

that by misrepresenting or failing to disclose the foregoing material facts, the statements




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 52 -
        Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 53 of 55



contained in the Proxy Statements were materially false and misleading. The misrepresentations

and omissions were material to Plaintiff in voting on the matters set forth for shareholder

determination in the Proxy Statements, including, but not limited to, election of directors,

ratification of an independent auditor, and the approval of executive compensation.

       204.     The false and misleading elements of the Proxy Statements led to the re-election

of defendants Mehrotra, Bailey, Beyer, Byrne, and Switz, which allowed them to continue

breaching their fiduciary duties to Micron.

       205.     The Company was damaged as a result of the Individual Defendants’ material

misrepresentations and omissions in the Proxy Statements.

       206.     Plaintiff on behalf of Micron has no adequate remedy at law.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff demands judgment as follows:

       A.       Against all Defendants and in favor of the Company for the amount of damages

sustained by the Company as a result of Defendants’ breaches of fiduciary duties;

       B.       Directing Micron to take all necessary actions to reform and improve its corporate

governance and internal procedures to comply with applicable laws and to protect the Company

and its shareholders from a repeat of the damaging events described herein, including, but not

limited to, putting forward for shareholder vote resolutions for amendments to the Company’s

By-Laws or Articles of Incorporation and taking such other action as may be necessary to place

before shareholders for a vote a proposal to strengthen the Board’s supervision of operations and

develop and implement procedures for greater shareholder input into the policies and guidelines

of the Board;




VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 53 -
        Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 54 of 55



       C.      Awarding to Micron restitution from Defendants, and each of them, and ordering

disgorgement of all profits, benefits and other compensation obtained by the Defendants;

       D.      Awarding to Plaintiff the costs and disbursements of the action, including

reasonable attorneys’ fees, accountants’ and experts’ fees, costs, and expenses; and

       E.      Granting such other and further relief as the Court deems just and proper.

                                        JURY DEMAND

       Plaintiff demands a trial by jury.

Dated: August 28, 2019
                                                    GILES AND THOMPSON LAW, PLLC


                                                    /s/ Jason S. Thompson

                                                     Chip D. Giles, ISB #9135
                                                     chip@gtidaholaw.com
                                                     Jason S. Thompson, ISB #8985
                                                     jason@gtidaholaw.com
                                                     350 N. 9th Street, Suite 500
                                                     Boise, Idaho 83702
                                                     Telephone: (208) 342-7880
                                                     Facsimile: (208) 947-2424

                                                     THE WEISER LAW FIRM, P.C.
                                                     Robert B. Weiser
                                                     Brett D. Stecker
                                                     James M. Ficaro
                                                     22 Cassatt Avenue
                                                     Berwyn, PA 19312
                                                     Telephone: (610) 225-2677
                                                     Facsimile: (610) 408-8062

                                                     RM LAW, P.C.
                                                     Richard A. Maniskas
                                                     1055 Westlakes Dr., Ste. 300
                                                     Berwyn, PA 19312
                                                     Telephone: (484) 324-6800
                                                     Facsimile: (484) 631-1305

                                                     Counsel for Plaintiff



VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL- 54 -
Case 1:19-cv-00331-DCN Document 1 Filed 08/28/19 Page 55 of 55
